                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


 DAMON SEAN ALLEN,

        Plaintiff,
                                                    Case No. 2:16-cv-245
 v.
                                                    HONORABLE PAUL L. MALONEY
 JAMES ALEXSANDER, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. The remaining

Defendant, Robert Napel, filed a motion for summary judgment. The matter was referred to the

Magistrate Judge, who issued a Report and Recommendation on January 17, 2019, recommending

that this Court grant the motion and enter judgment in favor of Defendant. The Report and

Recommendation was duly served on the parties. No objections have been filed. See 28 U.S.C. §

636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 47) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 45) is

GRANTED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,
114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



Dated: February 14, 2019                                    /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                               2
